DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2021, December 30, 2021 and June 28, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "an original video receiving module;” however, “an original receiving module” is also included in claim 7. It is unclear whether this is referencing the same claim element or a different claim element.  There is insufficient antecedent basis for this limitation in the claim. Applicant should either add a new term or amend as  follows to claim 9 “[[an]] the original video receiving module.”




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2019/0075309 A1, hereinafter referred to as “Wang”) in view of Shetty et al. (U.S. Publication No. 2016/0070962 A1, hereinafter referred to as “Shetty”).
Regarding claim 1, Wang in view of Ashour discloses a method for generating a video, the method comprising: (video generation)(Wang: e.g., abstract, figure 2, paragraphs [0007], [0008], [0011], [0012] and claim 1)(method for generating a video)(Shetty: e.g., abstract, figures 4 and 7A-7D 2A and paragraphs [0007]-[0010])
performing, by a server, semantic analysis on an original video according to a timing characteristic of the original video, and segmenting the original video to obtain video segments with semantic information; (predetermined extraction rule is used to extract frame fragments, which are considered to be according to a timing characteristic – Wang does not appear to disclose the semantic analysis portions of the claim)(Wang: e.g., abstract and paragraphs [0007]-[0008])(semantic analysis is performed on video and summary is generated of the different segments according to the time)(Shetty: e.g., abstract, figures 2-4 and 7A-7D and paragraphs [0011], [0036], [0037] and [0066])
obtaining, by the server, a video generation sequence model with a timing characteristic based on at least one previously configured video generation sequence model with a timing characteristic according to preference video information obtained from a client; and  (video generation sequence model is obtained to determine the manner to process the video)(Wang: e.g., abstract and paragraphs [0007]-[0008])(video segments that include timing characteristics are provided to user – segments are associated with user preferences – query or other preferences – Shetty does not appear to specifically disclose the model)(Shetty: e.g., figures 7A-7D and paragraphs [0030], [0031] and [0053]-[0056])
reorganizing, by the server, the video segments with the semantic information according to the video generation sequence model with the timing characteristic to obtain a target video of the client. (video segments are reorganized according to the video generation sequence model with the timing characteristic)(Wang: e.g., abstract and paragraphs [0007], [0008], [0011], [0012] and claim 1)(video segments are reorganized according to the video sequence model with timing characteristic to obtain a target video of the client – segments include summarization along with timeline for user selection)(Shetty: e.g., abstract, figure 2-4 and 7A-7D and paragraphs [0011], [0036], [0037] and [0066]).
Wang discloses video compressed sensing reconstruction method, system, electronic device and storage medium. In Wang, video compressed sensing reconstruction occurs, which uses a model to employ its method. However, Wang does not appear to specifically disclose that the model includes a semantic analysis. On the other hand, Shetty, which relates to selecting and presenting representative frames for video previews does disclose that it’s known to employ semantic analysis to present users with desirable information and for users to understand with a timeline where the content of interest occurs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the semantic analysis and timeline information as disclosed in Shetty to Wang to enhance the output of information employed by the method of Wang.

Regarding claim 2, Wang in view of Shetty discloses the method of claim 1. Shetty further discloses wherein the performing the semantic analysis comprises: performing the semantic analysis on the original video through at least one of a video capture mode, a voice recognition mode, and an image recognition mode. (e.g., paragraphs [0035], [0036] and [0050]).

Regarding claim 5, Wang in view of Shetty discloses the method of claim 1. Shetty further discloses wherein the client is a user terminal, (e.g., paragraphs [0026], [0030] and [0031]) an application is configured at the user terminal, and (e.g., paragraphs [0026] and [0030]) the preference video information is obtained from the client through a collecting device. (e.g., paragraphs [0029] and [0030]),

Regarding claim 6, Wang in view of Shetty discloses an apparatus for generating a video, the apparatus comprising at least one processor configured to implement: (video generation apparatus)(Wang: e.g., abstract, figure 2, paragraphs [0007], [0008], [0011], [0012] and claim 1)(apparatus for generating a video)(Shetty: e.g., abstract, figures 4 and 7A-7D 2A and paragraphs [0007]-[0010])
an original video analyzing and segmenting module configured to perform semantic analysis on an original video according to a timing characteristic of the obtained original video, and segment the original video to obtain video segments with semantic information; (predetermined extraction rule is used to extract frame fragments, which are considered to be according to a timing characteristic – Wang does not appear to disclose the semantic analysis portions of the claim)(Wang: e.g., abstract and paragraphs [0007]-[0008])(semantic analysis is performed on video and summary is generated of the different segments according to the time)(Shetty: e.g., abstract, figures 2-4 and 7A-7D and paragraphs [0011], [0036], [0037] and [0066])
a model generating module configured to configure at least one video generation sequence model with a timing characteristic; and (model generates and connects video generation sequence model – predetermined extraction rule)(e.g., abstract and paragraphs [0007], [0008], [0011] and [0012])(extraction and presentation of video segments are generated with a timeline)(e.g., figures 7A-7D and paragraphs [0011] and [0066])
a target video generating module configured to obtain a video generation sequence model with a timing characteristic based on the configured video generation sequence model with the timing characteristic according to preference video information obtained from a client, (video generation sequence model is obtained to determine the manner to process the video)(Wang: e.g., abstract and paragraphs [0007]-[0008])(video segments that include timing characteristics are provided to user – segments are associated with user preferences – query or other preferences – Shetty does not appear to specifically disclose the model)(Shetty: e.g., figures 7A-7D and paragraphs [0030], [0031] and [0053]-[0056])
reorganize the video segments with the semantic information according to the video generation sequence model with the timing characteristic to obtain a target video of the client. (video segments are reorganized according to the video generation sequence model with the timing characteristic)(Wang: e.g., abstract and paragraphs [0007], [0008], [0011], [0012] and claim 1)(video segments are reorganized according to the video sequence model with timing characteristic to obtain a target video of the client – segments include summarization along with timeline for user selection)(Shetty: e.g., abstract, figure 2-4 and 7A-7D and paragraphs [0011], [0036], [0037] and [0066]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Shetty with Wang for the reasons set forth in claim 1, above.

Regarding claim 7, Wang in view of Shetty discloses the apparatus of claim 6. Shetty further discloses wherein the processor is further configured to implement an original video receiving module configured to receive the original video with the timing characteristic. (original video with timing characteristic)(e.g., paragraphs [0008], [0011] and [0068]).

Regarding claim 8, Wang in view of Shetty discloses the apparatus of claim 7. Shetty further discloses wherein the original video is obtained from a network comprising the Internet. (e.g., figure 1, paragraphs [0024], [0067] and [0068]). 

Regarding claim 9, Wang in view of Shetty discloses the apparatus of claim 7. Shetty further discloses further comprising an original video receiving module configured to receive the original video with the timing characteristic. (original video with timing characteristic)(e.g., paragraphs [0008], [0011] and [0068]).


Regarding claim 10, Wang in view of Shetty discloses the apparatus of claim 6. Shetty further discloses further comprising: a storing module configured to store the video segments with the semantic information. (storing module that stores segments with semantic information)(e.g., figures 2-3 and paragraphs [0033], [0034], [0036] and [0038]).
Regarding claim 11, Wang in view of Shetty discloses the apparatus of claim 1. Shetty further discloses wherein the storing module is configured to index the video segments with the semantic information based on semantic activity information. (video information is indexed – metadata is stored that includes semantic activity information)(e.g., figures 2-3 and paragraphs [0033]-[0035], [0055] and [0056]).

Regarding claim 14, Wang in view of Shetty discloses the apparatus of claim 6. Shetty further discloses wherein the original video analyzing and segmenting module is configured to perform the semantic analysis on a text sequence corresponding to the original video. (e.g., paragraphs [0036], [0038] and [0048]).

Regarding claim 15, Wang in view of Shetty discloses the apparatus of claim 6. Shetty further discloses wherein the original video analyzing and segmenting module is configured to segment the original video according to information about a semantic activity, and remove one or more video segments unrelated to the semantic activity, to obtain the video segments with the semantic information. (e.g., abstract, figures 7A-7D and paragraphs [0055] and [0059]-[0061]). 

Regarding claim 16, Wang in view of Shetty discloses an apparatus for generating a video, the apparatus comprising at least one processor configured to implement: (video generation apparatus)(Wang: e.g., abstract, figure 2, paragraphs [0007], [0008], [0011], [0012] and claim 1)(apparatus for generating a video)(Shetty: e.g., abstract, figures 4 and 7A-7D 2A and paragraphs [0007]-[0010])
an original video analyzing and segmenting module configured to obtain and analyze first information about a subject matter of a target video, search for at least one original video in a network by performing semantic analysis based on the first information, and extract a plurality video segments corresponding to the first information from the original video; (predetermined extraction rule is used to extract frame fragments, which are considered to be according to a timing characteristic – Wang does not appear to disclose the semantic analysis portions of the claim)(Wang: e.g., abstract and paragraphs [0007]-[0008])(semantic analysis is performed on video and summary is generated of the different segments according to the time)(Shetty: e.g., abstract, figures 2-4 and 7A-7D and paragraphs [0011], [0036], [0037] and [0066])
a model generating module configured to configure a plurality of video generation sequence models with respective timing characteristics; and (model generates and connects video generation sequence model – predetermined extraction rule)(e.g., abstract and paragraphs [0007], [0008], [0011] and [0012])(extraction and presentation of video segments are generated with a timeline)(e.g., figures 7A-7D and paragraphs [0011] and [0066])
a target video generating module configured to obtain a selected video generation sequence model corresponding to the first information from among the video generation sequence models, and  (video generation sequence model is obtained to determine the manner to process the video)(Wang: e.g., abstract and paragraphs [0007]-[0008])(video segments that include timing characteristics are provided to user – segments are associated with user preferences – query or other preferences – Shetty does not appear to specifically disclose the model)(Shetty: e.g., figures 7A-7D and paragraphs [0030], [0031] and [0053]-[0056])
reorganize the video segments based on the selected video generation sequence model to obtain the target video. (video segments are reorganized according to the video generation sequence model with the timing characteristic)(Wang: e.g., abstract and paragraphs [0007], [0008], [0011], [0012] and claim 1)(video segments are reorganized according to the video sequence model with timing characteristic to obtain a target video of the client – segments include summarization along with timeline for user selection)(Shetty: e.g., abstract, figure 2-4 and 7A-7D and paragraphs [0011], [0036], [0037] and [0066]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Shetty with Wang for the reasons set forth in claim 1, above. 

Regarding claim 17, Wang in view of Shetty discloses the apparatus of claim 16. Shetty further discloses wherein the original video analyzing and segmenting module is configured to perform the semantic analysis on a text sequence corresponding to the original video. (e.g., paragraphs [0036], [0038] and [0048]).

Regarding claim 18, Wang in view of Shetty discloses the apparatus of claim 16. Shetty further discloses wherein the original video analyzing and segmenting module is configured to extract the video segments from the original video according to second information about a semantic activity, and remove one or more video segments unrelated to the semantic activity from the original video, to extract the video segments with semantic information. (e.g., abstract, figures 7A-7D and paragraphs [0055] and [0059]-[0061]).
Regarding claim 20, Wang in view of Shetty discloses the apparatus of claim 16. Shetty further discloses wherein the target video comprises the video segments that are reorganized in terms of time sequence. (timeline)(e.g., figures 7A-7D and paragraphs [0011] and [0066]). 

Claim(s) 3, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shetty and in further view of Tsai et al. (U.S. Publication No. 2016/0335499 A1, hereinafter referred to as “Tsai”).
Regarding claim 3, Wang in view of Shetty discloses the method of claim 1. However, neither reference appears to specifically disclose further comprising: performing a smoothing process on the reorganized video segments so that the reorganized video segments are normalized, before the target video is obtained.
On the other hand, Tsai, which relates to an entity based temporal segmentation of video streams (title), does disclose further comprising: performing a smoothing process on the reorganized video segments so that the reorganized video segments are normalized, before the target video is obtained. (smoothing process on the reorganized video segments is performed. This reduces annotation noise)(e.g., abstract and paragraphs [0005] and [0030]-[0033]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Shetty with Wang for the reasons set forth in claim 1, above. However, neither reference appears to specifically disclose performing a smoothing process on the reorganized video segments. On the other hand, Tsai does provide that it is known to perform smoothing processes to reduce annotation noise. E.g., paragraph [0005]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the smoothing process of Tsai to the Wang-Shetty combination to enhance the manner in which the annotations are stored for subsequent retrieval of the content.
Claim 12 has substantially similar limitations as stated in claim 3; therefore, it is rejected under the same subject matter.

Regarding claim 19, Wang in view of Shetty discloses the apparatus of claim 16. However, neither reference appears to specifically disclose wherein the processor is further configured to implement a video normalization processing module configured to perform a smoothing process on the reorganized video segments so that the reorganized video segments are normalized.
On the other hand, Tsai, which relates to an entity based temporal segmentation of video streams (title), does disclose wherein the processor is further configured to implement a video normalization processing module configured to perform a smoothing process on the reorganized video segments so that the reorganized video segments are normalized. (smoothing process on the reorganized video segments is performed. This reduces annotation noise)(e.g., abstract and paragraphs [0005] and [0030]-[0033]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Tsai with Shetty and Wang for the reasons set forth in claim 3, above.

Claim(s) 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shetty and in further view of Puri et al. (U.S. Publication No. 2018/0352091 A1, hereinafter referred to as “Puri”).
Regarding claim 4, Wang in view of Shetty discloses the method of claim 1. However, neither reference appears to specifically disclose further comprising: updating, in real time, the previously configured video generation sequence model with the timing characteristic according to user evaluation information acquired from the client.
On the other hand, Puri, which relates to recommendations based on feature usage in applications (title), does disclose further comprising: updating, in real time, the previously configured video generation sequence model with the timing characteristic according to user evaluation information acquired from the client. (model is updated in real-time based on user feedback and changes to user preferences)(e.g., paragraphs [0084] and [0094]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Shetty with Wang for the reasons set forth in claim 1, above. However, neither reference appears to updating the previously configured model in real-time according to user evaluation information acquired from the client. On the other hand, Puri, which relates to recommendations based on feature usage in applications (title), does disclose that models can be updated in real-time based on user feedback and preferences. This provides enhanced content, because the model is able to be updated in real-time which improves the quality of the model. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the manner in which models are updated as disclosed in Puri to the Wang-Shetty combination to improve the model so that the quality improves as the model performs the video segmentation of the combination.
Claim 13 has substantially similar limitations as stated in claim 4; therefore, it is rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165